Appeal by the husband from an order of the Domestic Relations Court of the City of New York, Family Court Division, Kings County, entered August 24, 1959, which directed him to pay $10 a week for the support of respondent, his wife, on the ground that she is likely to become a public charge (N. Y. City Dom. Rel. Ct. Act, § 137, subd. 4). Order reversed on the law and the facts, without costs, and petition dismissed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. The proof does not show that the circumstances of the parties have changed, or that the petitioner is likely to become a public charge (see, e.g., Matter of Hamilton v. Hamilton, 254 App. Div. 748). Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.